Citation Nr: 9905139	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  94-22 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Dr. Colin Doyle


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claim 
seeking entitlement to service connection for post-traumatic 
stress disorder (PTSD).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran is not shown to have engaged in combat.

3.  The claims file does not contain credible supporting 
evidence showing that any of the claimed stressors actually 
occurred.


CONCLUSION OF LAW

PTSD was not incurred or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 
3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is thus 
well grounded within the meaning of 38 U.S.C.A. § 
5107(a)(West 1991).  The Board is satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a)(1998).  In 
adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f); see Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  Additionally, service connection for 
PTSD requires medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by the medical evidence, between current 
symptomatology and the claimed inservice stressor.  See 
Zarycki v. Brown, 6 Vet. App. 91, 97 (1993).  

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In this case, 
there is no allegation that the veteran's PTSD is a result of 
combat.  The veteran alleges that he was physically assaulted 
and otherwise threatened, harassed and put in fear for his 
physical safety as the result of ongoing racial harassment 
during service.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  In Doran v. Brown, 6 Vet. App. 283, 290-
91 (1994), the United States Court of Veterans Appeals 
("Court") stated that "the absence of corroboration in the 
service records, when there is nothing in the available 
records that is inconsistent with other evidence, does not 
relieve the BVA of its obligations to assess the credibility 
and probative value of the other evidence."  West, Zarycki, 
and Doran cited a provision of the VA ADJUDICATION PROCEDURE 
MANUAL M21-1 ("MANUAL 21-1") which has now been revised as to 
"Evidence of Stressors in Service" to read, in part, 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).

In his statements and testimony, the veteran gave the 
following account of his PTSD stressors: He entered the Air 
Force in 1951, at a time when blacks were being integrated 
into the armed forces.  During his service, he was generally 
harassed on an ongoing basis by white airmen.  On several 
occasions while stationed in Florida he witnessed 
demonstrations by the Ku Klux Klan just outside the main gate 
of his base.  On one occasion, he was threatened by a Ku Klux 
Klan member.  He was later transferred to Goose Bay, 
Labrador, and during his flight to Goose Bay, in July or 
August of 1952, his airplane had an engine fall off.  While 
in Labrador, he was assaulted by someone with a knife in an 
underground tunnel.  Throughout his service, he was insulted 
and harassed by his superiors, and he was called a 
malingerer.  

The veteran's service medical records include enlistment and 
separation examination reports, dated in June 1951, and June 
1955, respectively, which show that his psychiatric condition 
was clinically evaluated as normal.  A report, dated in 
August 1952, shows that the veteran complained of trouble 
sleeping, and that his "nerves seem to be upset."  Service 
medical records do not show treatment for any lacerations or 
injuries which could reasonably be construed as the result of 
an assault.

Post-service records include the statement of a state 
physician, as well as VA hospital, outpatient and examination 
reports.  A statement from John F. Pepi, M.D., of the Suffolk 
County House of Correction, dated in September 1960, 
indicates that the veteran had been receiving treatment for 
"a nervous condition" since August 1960, and that he was 
currently incarcerated and was a drug addict.  The next 
medical report is a VA outpatient report, dated in May 1990, 
which shows a history of alcohol abuse dating back to at 
least 1974.   The diagnosis was ETOH (alcohol) withdrawal.  A 
VA hospital report, dated in July 1990, shows a 15-year 
history of alcohol abuse, and a notation that the veteran had 
lost four jobs in the previous ten years due to alcohol.  The 
relevant diagnosis was alcohol abuse.  The first diagnosis of 
PTSD is found in the records of a private health care 
provider, Dr. McKay, and is dated June 1991.  In general, VA 
outpatient and hospital reports show ongoing treatment for 
alcohol abuse and psychiatric symptoms that included 
depression and short-term memory loss.  The reports also note 
a history of lead poisoning secondary to moonshine 
consumption.  The diagnoses included organic personality 
disorder, anti-social personality disorder, acute psychotic 
disorder, adjustment disorder with depressed mood, 
polysubstance dependence, benzodiazepine dependence, major 
depression and PTSD.  The Axis I diagnoses in a VA PTSD 
examination report, dated in December 1996, were alcohol 
dependence, in remission, major depressive disorder, 
recurrent, and PTSD. 

Service records show that the veteran's awards included the 
Good Conduct Medal, and that his character and efficiency 
ratings, when known, were always noted to be excellent.  In 
addition, in each case where his character and efficiency 
ratings were known, he was favorably recommended for the good 
conduct medal or clasp.  He was stationed in Goose Bay, 
Labrador, with the 6603rd Supply Squadron, or associated 
units, from July 1952 to August 1953.  His rank at the time 
of separation was airman, first class.  He was never demoted.  
He lost 11 days due to confinement for an unspecified reason 
in a civilian jail in August 1954, while stationed in 
Oklahoma.

Records from the Social Security Administration (SSA) include 
VA records (which were previously associated with the claims 
file), and records from the South Carolina Vocational 
Rehabilitation Department.  The SSA records show that the 
veteran was determined to have met the requirements for 
disability as of October 1990, and that the basis for the 
grant was depression secondary to neck and low back problems.  

A letter from the U.S. Armed Service Center for Research of 
Unit Records (USASCRUR), dated in November 1997, states that 
it could not verify the veteran's alleged stressors.  
Accompanying historical extracts from the 6603 Air Base 
Group, the higher headquarters of the veteran's unit, the 
6603rd Supply Squadron, dated between July 1952 and June 
1953, do not corroborate the veteran's account of an engine 
falling off of a plane, or otherwise substantiate any of his 
claimed stressors.

The claims file includes two lay statements from the 
veteran's wife, and one from his sister.  The veteran's wife 
stated that she met her husband in 1973, and that he told her 
about racial harassment during his service.  She reported 
that when she first met him he had nightmares in which he 
kicked and fought in his sleep, as if he was being assaulted.  
He often carried a knife or a gun, and was depressed.  The 
veteran's sister stated that the veteran became distant 
during his service and had crying spells when he returned.  
His other behaviors included being moody and reclusive, and 
having sleep difficulties.  

A review of the transcript from the veteran's hearing, held 
in May 1993, and the veteran's written statements, shows that 
the veteran essentially argues that he has PTSD as a result 
of racial harassment that included verbal and physical 
threats and at least two assaults.  He stated that he began 
drinking while stationed in Florida, and that his drinking 
increased when he was transferred to Labrador.  During his 
hearing, a VA psychologist, Dr. Colin Doyle, asserted that 
the veteran has PTSD as a result of racial harassment. 

There is no objective evidence to show that the any of the 
claimed stressors, to include an engine falling off of his 
plane, or racial harassment, occurred.  The USUASCRUR has 
reported it cannot verify his stressors, and the unit 
histories do not corroborate his claim.  The veteran's 
service records show that he was periodically promoted, and 
was separated from service as an airman first class.  His 
character and efficiency ratings were continuously noted to 
be excellent.  The veteran was treated for one instance of 
trouble sleeping during his service, in August 1952, at which 
time his nerves were said to be "upset."  This appears to 
have been an acute condition, as evidenced by the lack of 
subsequent treatment for a psychiatric symptoms during his 
approximately three years of remaining service, and the 
finding that his psychiatric condition was clinically 
evaluated as normal at the time of his separation from 
service.  The first post-service indication of treatment for 
a psychiatric disorder is Dr. Pepi's report, dated in 
September 1960, approximately five years after separation 
from service.  This report indicates that at the time, the 
veteran was incarcerated for possession of a hypodermic 
syringe, and that he was a drug addict.  Other medical 
records indicate that the veteran has received ongoing 
treatment for alcohol abuse, and treatment for substance 
abuse, since at least 1974.  The first medical record in 
which the veteran mentioned psychiatric symptoms related to 
his service, and the first PTSD diagnosis, are contained in a 
report dated in June 1991.  This is approximately  36 years 
after separation from service.  

The Board has considered the lay statements submitted by the 
veteran's wife and sister.  However, the veteran's wife met 
her husband in 1973, many years after the alleged inservice 
stressors, and neither declarant was a personal witness to 
the claimed events.  They both merely report what the veteran 
told them.  The veteran has submitted no lay evidence to 
corroborate the actual stressors.  

Based on its review of the entire record, the Board concludes 
that there is no credible evidence which corroborates any of 
the claimed stressors, and that the claimed stressors have 
not been verified by service records or other evidence, as 
required by 38 C.F.R. § 3.304(f).  The Board acknowledges 
that the claims folder contains medical opinions which link 
the veteran's PTSD to his claimed incidents of racial 
harassment.  Although these opinions are sufficient to well 
ground the claim, these opinions are insufficiently probative 
to warrant service connection.  Where, as here, the claims 
folder lacks credible supporting evidence that any of the 
claimed stressors actually occurred, the Board is not 
required to accept the etiological conclusions in such 
opinions.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994) ; 
Swann, 5 Vet. App. at 233.  As unsupported conclusions, these 
opinions are insufficient to warrant a grant of service 
connection for PTSD.  See Moreau v. Brown, 9 Vet. App. 389, 
396 (1996) [something more than medical nexus evidence is 
required to fulfill the requirement for "credible supporting 
evidence."]; see also Dizoglio v. Brown, 9 Vet. App. 163, 
166  (1996).  Consequently, the veteran's claim for service 
connection for PTSD fails on the basis that all elements 
required for such a showing have not been met, and that the 
preponderance of the evidence is against entitlement to 
service connection for PTSD.  Accordingly, service connection 
for PTSD must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

